Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 have been canceled. Claims 8-11 have been added as new claims. Claims 8-11 are pending.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 10/26/2021, with respect to the 35 U.S.C. 112(a) and subsequent 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant's arguments filed 10/26/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that claims 8-11 are directed to a system and a method which are integrated into a practical application including remote servers and databases providing data and allowing calculation of charges in accordance with data provided from multiple sources. Examiner disagrees. The additional elements of a plurality of shopping mall servers, a plurality of delivery company servers, and a delivery management server accessible through internet communication are computer components recited at a high level of generality, performing the claim limitations. In combination, the additional elements are no more than mere instructions to apply the 
Applicant’s arguments with respect to the 35 U.S.C 102 and 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  Claim 10 recites the limitation inputting to said said delivery management server an address of an orderer. One of the repeated “said” should be deleted.  Appropriate correction is required.
Claim 11 is also objected to due to its dependency on objected claim 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the payment agency unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 10 recite the limitation of a plurality of shopping mall servers, however, there is no support for this limitation in the Applicant’s specification. Applicant specification discloses a shopping mall management server being a server operated or managed by an administrator of the online shopping mall and provides online shopping mall information in [88] and Fig. 1 (40). Nowhere in the specification recites a plurality of shopping mall servers, instead, the server is disclosed as a (single) server containing information for a plurality of sellers. Therefore, the limitation is considered to be new matter.
Claims 8 and 10 recite the limitation of a plurality of delivery company servers, however, there is no support for this limitation in the Applicant’s specification. Applicant specification discloses a delivery company server being a server operated or managed by the delivery company and provides delivery company information in [77] and Fig. 1 (30). Nowhere in the specification recites a plurality of delivery company servers, instead, the server is disclosed as a (single) server containing information for a plurality of delivery companies [77]-[80]. Therefore, the limitation is considered to be new matter.
Dependent claims 9 and 11 are also rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency from rejected claims 8 and 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 8 and 9 recite a system (i.e. machine), and claims 10 and 11 recite a method (i.e. process). Therefore claims 8-11 fall within one of the four statutory categories of invention. 
Independent claim 8 recites the limitations of product data of a plurality of products sold by a plurality of sellers, said product data includes, identification of the products, identification of the seller, location address of said product, size of said product, and price of said product; delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; receiving said product data and said delivery data; receiving an address of an orderer; calculating delivery costs of each product in accordance with said product data received and in accordance with said delivery data received, and in accordance with said address of an orderer; and displaying said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select a desired product and preferred delivery company. The limitations correspond selecting a 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a plurality of shopping mall servers, a plurality of delivery company servers, and a delivery management server accessible through internet communication. These computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed as an ordered 
Dependent claims 9 and 11 recite the limitations of performing product payment for said selected product from said orderer to a shopping mall associated with said selected product, and to perform delivery payment for said selected product from said orderer to said selected delivery company. The limitations are further directed to the abstract idea analyzed above. Further, the claim recites the additional elements of a payment agency unit (claim 9) configured for providing a payment interface. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible
Independent claim 10 recites the limitations of product data of a plurality of products sold by a plurality of sellers, said product data includes, identification of the products, identification of the seller, location address of said product, size of said product, and price of said product; providing data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; collecting said product data and said delivery data, inputting an address of an orderer; calculating delivery costs of each product in displaying said products data and said delivery cost for each of said delivery companies; selecting a desired product and preferred delivery company. The limitations correspond to mental processes (observation, evaluation, judgment, or opinion), as well as certain methods of organizing human activity (commercial interactions, etc.). Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a plurality of shopping mall servers, a plurality of delivery company servers, and a delivery management server accessible through internet communication. These computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed as an ordered 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katakawa (2015/0356654) further in view of Masterman (US 10,789,566).

Claim 8: Katakawa discloses an online open delivery system comprising: 
a plurality of shopping mall management servers each of which including product data of a plurality of products sold by a plurality of sellers, said product data includes, identification of the products, identification of the seller, location address of said product, size of said product, and price of said product; (Katakawa ¶0107 disclosing a plurality of server devices that handles orders for items through the online shopping mall; ¶0079 disclosing a plurality of store terminals, the store is an example of a seller who sells items (¶0081);  ¶0095 disclosing the item DB that stores info about items sold through the online shopping mall including store ID, item ID, price, etc.; ¶0083 disclosing item information including a size of the item; the address of the store where the item is located is also found in the store DB (¶0094))
a delivery management server accessible through internet communication and being configured for receiving said product data and said delivery data, said delivery management server is further configured for receiving an address of an orderer; (Katakawa ¶0175 disclosing the delivery management server, ¶0176 disclosing the delivery terminal receiving the order number (product data, order number corresponds with the item ID (¶0212)) and delivery data such as shipping address)

Regarding the following limitation:
a plurality of delivery company servers each of which including delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; 
Katakawa discloses a delivery server which may be installed by a delivery company which includes delivery data of the company and delivery zone information entered by the company (Katakawa ¶0175 disclosing a delivery server that may be installed by a delivery company; ¶0176-¶0177 the delivery address is entered by the delivery company (delivery zone); ¶0083, ¶0113 disclosing a shipping method being selected from the customer). Katakawa does not explicitly disclose delivery rate information and delivery method information. Masterman discloses this limitation (Masterman Col. 7, Ln. 28-59 disclosing the enterprise system obtaining or requesting information from one or more shipping carriers and may communicate with one or more client devise of shipping carriers such as servers through an application; the shipping component may receive shipping information such as origin postal code within the one day shipping timeframe (method) in addition to the shipping cost (rate)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include that the delivery rate and method information from the delivery company as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).


wherein said delivery management server is further configured for calculating delivery costs of each product in accordance with said product data received from said plurality of shopping mall management servers and in accordance with said delivery data received from said plurality of delivery management server, and in accordance with said address of an orderer; (Masterman Col. 12, Ln. 5-9 disclosing a subscription based system for shipping where the pre-order shipping charges is bases on the number of items order, size and weight of the items; Col. 11, Ln. 52-55 disclosing a shipping option based on the cost of shipping from the location of the shipping origin and predicted destination; Col 11. Ln. 41-51 disclosing network-based sites offering items for order and an enhanced shipping option which maybe location-based; the options may be free or reduced rate shipping for items on the network-based site Col. 11, Ln. 55-59)
and wherein said delivery management server is configured for displaying said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select a desired product and preferred delivery company. (Masterman Col. 11, Ln. 1-12 disclosing the network-based site sending display information to a user for one or more items that may be selected and a shipping option (including enhanced shipping option) which may be selected; Col. 7, Ln. 28-37 disclosing multiple servers of shipping carriers which may be courier services, package delivery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include: 1) the delivery management server is further configured for calculating delivery costs of each product in accordance with said product data received from said plurality of shopping mall management servers and in accordance with said delivery data received from said plurality of delivery management server, and in accordance with said address of an orderer; and 2) the delivery management server is configured for displaying said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select a desired product and preferred delivery company as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).

Claim 9: The online open delivery system of claim 8 further comprising payment agency unit configured for providing a payment interface to perform product payment for said selected product from said orderer to a shopping mall associated with said selected product, and to perform delivery payment for said selected product from said orderer to said selected delivery company. (Katakawa ¶0097 and ¶0113 disclosing the user entering a payment method via an 

Claim 10 –
Claim 10 directed to a method. Claim 10 recites limitations that are parallel in nature as those addressed above for claim 8, which are directed towards a system. Claims 10 is therefore rejected for the same reasons as set forth above for claim 8. 

Claim 11—
Claim 11 is directed to a method. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628